IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GREGORY ALEXANDER                      NOT FINAL UNTIL TIME EXPIRES TO
MCCULLOUGH,                            FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-5083
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Gregory Alexander McCullough, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.